DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims and Response to Amendment
Applicant’s amendments to the claims, filed March 28, 2022, is acknowledged. Claims 1, 6 and 8-10 are amended. Claims 2-5 and 7 are cancelled. Claims 11-14 are newly added. No new matter has been added. Claims 1, 6 and 8-14 are currently pending in this office action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Brolin (US 4,717,801 A), with evidence by Rudd (US 3872275 A), and Livshiz (US 5824998 A).
Regarding Claim 1 and Claim 12, Brolin discloses a method of attaching at least one cladding element sheet at least partially made of a first metal to a base element sheet at least partially made of a second metal (see Abstract; see Fig. 1, articles 45 and 46 read on the broadest most reasonable interpretation of sheet; see Col. 5, lines 12-13). One of ordinary skill in the art would appreciate that the induction welding of Brolin refers to the welding of metals, and therefore different materials would refer to different metals and read on the claimed first metal and second metal. Additionally, it would be obvious to use two different metals a matter of design choice, and because induction welding of dissimilar metals is well-known in the art (see Rudd, Col. 2, lines 27-32).
Brolin further discloses the method step comprising the steps of:
(a) positioning at least one cladding element sheet spaced apart from a base element sheet to locate a first inner side of said at least one cladding element sheet facing a second inner side of the base element sheet, for defining a slot therebetween having a predetermined width, said at least one cladding element sheet having a first outer side thereof opposite to the first inner side, and the base element having a second outer side thereof opposite to the second inner side (see Fig. 1, articles 45 and 46 and gap therebetween; see Col. 1, lines 42-44);

(b) locating at least one heating element in the slot (see Fig. 1, heating element/coils 50,51; see Col. 1, lines 43-44); 

 (c) providing a non-oxidizing atmosphere in the slot, the non-oxidizing atmosphere covering the first and second inner sides (see Fig. 1, inert gas chamber 57 encompasses inner sides of articles 45 and 46 to be welded; see Col. 4, lines 35-37); and

(d) energizing said at least one heating element, to heat the first inner side and the second inner side to a hot working temperature of the first metal and the second metal, wherein said at least one heating element is configured to distribute heat energy therefrom evenly over each of the first and second inner sides, and
heating the cladding element sheet and the base element sheet to predetermined first and second depths relative to the first and second inner sides respectively, to provide heated first and second layers of the first element and the second element respectively, to provide heated first and second layers of the cladding element sheet and the base element sheet respectively (see Col. 1, lines 44-47 and lines 57-62; Col. 2, lines 63-65; see Col. 5, lines 12-15). 
One of ordinary skilled in the art would recognize how to configure the heating element to distribute heat uniformly to each surface to reach the appropriate welding temperatures. Additionally, it would have been obvious to do so in order to produce a sufficient and homogenous weld line.
Further, it would be obvious to one of ordinary skill in the art that adjusting the heating time and temperature for both or either different materials and different sizes would result in heating to a predetermined first and second depth relative to the first and inner sides, and result in heated first and second layers of the articles to be joined, respectively.

Brolin further discloses:
(e) removing said at least one heating element from the slot; and
(f) while the first and second layers are at the hot working temperature, engaging the first and second inner sides with each other (see Col. 1, lines 47-51).
While Brolin does not expressly disclose cooling, it would be obvious to one of ordinary skill in the art that the welded articles of Brolin be allowed to cool in order to be functional as an end product. Therefore, it would be obvious to one of ordinary skill in the art that the invention of Brolin includes:
(h) permitting the first and second layers to cool to a predetermined temperature, for recrystallization of the first and second layers, that are thereby bonded to each other. 
Additionally, one of ordinary skill in the art would recognize that recrystallization would occur from the cooling of metals which have been heated to a hot working temperature.

Brolin discloses:
(g) while the first and second inner sides are engaged with each other, and while the first and second layers are at the hot working temperature, percussively engaging the first outer side, to push the first inner side at said locations against the second inner side, to at least partially plastically deform the first and second layers, and subjecting the first and second layers to shear stresses to achieve at least partial uniformity of the microstructures of the first and second layers (see Col. 6, lines 59-64; see Fig. 1, hydraulic ram 18 would both engage and percussively engage articles 45 and 46 at the hot working temperature). One of ordinary skill in the art would appreciate that the percussive engagement from the hydraulic ram produce shear stresses and achieve at least partial uniformity of the microstructures of the first and second layers. 

Brolin does not disclose wherein the engagement between the two sheets involves percussively engaging the first outer side at a plurality of points at locations thereon spaced apart from each other.

Livshiz discloses wherein percussive engagement between two metal work pieces comprises engaging the first outer side at a plurality of points at locations thereon spaced apart from each other in order for more precise control and the tight of joining objects, especially for objects which may not comprise completely planar surfaces (see Fig. 10B wherein arrows represent the application of a pulsed magnetic force; see Fig. 17 and Fig. 18; see Col. 4, lines 16-19 and see Col. 9, lines 54-58). Livshiz uses a pulsed magnetic force to apply the impact and kinetic energy (see Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the percussive engagement method of Livshiz, including engaging the first outer side at a plurality of points at locations thereon spaced apart from each other, for the invention disclosed by Brolin. One would be motivated to use this method of percussive engagement in order to tailor the joining force for articles comprising complex geometries, such as for joining planar articles and sheets with nonplanar articles and nonplanar sheets. One would be motivated to use this method to have more precise control of the impact force in order to form the tightest weld possible for differently shaped objects. 

	Regarding Claim 11, Brolin in view of Livshiz disclose during step (g), additionally percussively engaging the second outer side at a plurality of points at locations thereon spaced apart from each other, to push the second inner side at said locations against the first inner side (see Fig. 9A for example, wherein percussive force is applied on the outer side of both workpieces to be joined), in order to form a properly tight weld (see Col. 9, lines 55-58 and above rejection of Claim 1). 

Claims 6 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Brolin (US 4,717,801 A), with evidence by Rudd (US 3872275 A), Livshiz (US 5824998 A) and Roth (previously cited, US 20190160588 A1).
Regarding Claim 6 and Claim 14, Brolin discloses a method of attaching at least one cladding element sheet at least partially made of a first metal to a base element sheet at least partially made of a second metal (see Abstract; see Fig. 1, articles 45 and 46 read on the broadest most reasonable interpretation of sheet; see Col. 5, lines 12-13). One of ordinary skill in the art would appreciate that the induction welding of Brolin refers to the welding of metals, and therefore different materials would refer to different metals and read on the claimed first metal and second metal. Additionally, it would be obvious to use two different metals a matter of design choice, and because induction welding of dissimilar metals is well-known in the art (see Rudd, Col. 2, lines 27-32).
Brolin further discloses the method step comprising the steps of:
(a) positioning at least one cladding element sheet spaced apart from a base element sheet to locate a first inner side of said at least one cladding element sheet facing a second inner side of the base element sheet, for defining a slot therebetween having a predetermined width (see Fig. 1, articles 45 and 46 and gap therebetween; see Col. 1, lines 42-44);
(b) locating at least one heating element in the slot (see Fig. 1, heating element/coils 50,51; see Col. 1, lines 43-44); 

 (c) providing a non-oxidizing atmosphere in the slot, the non-oxidizing atmosphere covering the first and second inner sides (see Fig. 1, inert gas chamber 57 encompasses inner sides of articles 45 and 46 to be welded; see Col. 4, lines 35-37); and

(d) energizing said at least one heating element, to heat the first inner side and the second inner side to a hot working temperature of the first metal and the second metal, wherein said at least one heating element is configured to distribute heat energy therefrom evenly over each of the first and second inner sides, and
heating the cladding element sheet and the base element sheet to predetermined first and second depths relative to the first and second inner sides respectively, to provide heated first and second layers of the first element and the second element respectively, to provide heated first and second layers of the cladding element sheet and the base element sheet respectively (see Col. 1, lines 44-47 and lines 57-62; Col. 2, lines 63-65; see Col. 5, lines 12-15). 
One of ordinary skilled in the art would recognize how to configure the heating element to distribute heat uniformly to each surface to reach the appropriate welding temperatures. Additionally, it would have been obvious to do so in order to produce a sufficient and homogenous weld line.
Further, it would be obvious to one of ordinary skill in the art that adjusting the heating time and temperature for both or either different materials and different sizes would result in heating to a predetermined first and second depth relative to the first and inner sides, and result in heated first and second layers of the articles to be joined, respectively.

Brolin further discloses:
(e) removing said at least one heating element from the slot; and
(f) while the first and second layers are at the hot working temperature, engaging the first and second inner sides with each other (see Col. 1, lines 47-51).
While Brolin does not expressly disclose cooling, it would be obvious to one of ordinary skill in the art that the welded articles of Brolin be allowed to cool in order to be functional as an end product. Therefore, it would be obvious to one of ordinary skill in the art that the invention of Brolin includes:
(h) permitting the first and second layers to cool to a predetermined temperature, for recrystallization of the first and second layers, that are thereby bonded to each other. 
Additionally, one of ordinary skill in the art would recognize that recrystallization would occur from the cooling of metals which have been heated to a hot working temperature.

Brolin discloses:
(g) while the first and second inner sides are engaged with each other, and while the first and second layers are at the hot working temperature, percussively engaging the first outer side, to push the first inner side at said locations against the second inner side, to at least partially plastically deform the first and second layers, and subjecting the first and second layers to shear stresses to achieve at least partial uniformity of the microstructures of the first and second layers (see Col. 6, lines 59-64; see Fig. 1, hydraulic ram 18 would both engage and percussively engage articles 45 and 46 at the hot working temperature). One of ordinary skill in the art would appreciate that the percussive engagement from the hydraulic ram produce shear stresses and achieve at least partial uniformity of the microstructures of the first and second layers. 

Brolin does not disclose wherein the engagement between the two sheets involves percussively engaging the first outer side at a plurality of points at locations thereon spaced apart from each other.

Livshiz discloses wherein percussive engagement between two metal work pieces comprises engaging the first outer side at a plurality of points at locations thereon spaced apart from each other in order for more precise control and the tight of joining objects, especially for objects which may not comprise completely planar surfaces (see Fig. 10B wherein arrows represent the application of a pulsed magnetic force; see Fig. 17 and Fig. 18; see Col. 4, lines 16-19 and see Col. 9, lines 54-58). Livshiz uses a pulsed magnetic force to apply the impact and kinetic energy (see Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the percussive engagement method of Livshiz, including engaging the first outer side at a plurality of points at locations thereon spaced apart from each other, for the invention disclosed by Brolin. One would be motivated to use this method of percussive engagement in order to tailor the joining force for articles comprising complex geometries, such as for joining planar articles and sheets with nonplanar articles and nonplanar sheets. One would be motivated to use this method to have more precise control of the impact force in order to form the tightest weld possible for differently shaped objects. 

Brolin does not disclose wherein the cladding sheet is at least one cladding assembly sheet at least partially made of a cladding element and a first metal element comprising a first metal. Brolin therefore does not disclose securing the cladding element and the first metal element together, to form the at least one cladding assembly sheet.
Roth discloses a method of attaching at least one cladding assembly at least partially made of a cladding element and a first metal element comprising a first metal (see Abstract; see para. [0013] wherein the cladding assembly may comprise a cladding element of nickel; see para. [0021] wherein the cladding assembly may comprise cemented tungsten carbide and a first metal element of cobalt or cobalt alloy; see also para. [0029] wherein the cladding assembly may be multi-layered cladding), and a base element at least partially made of a second metal (see Abstract; see para. [0013] wherein the second metal (component) is made of metal like steel). 
Roth discloses securing the cladding element and the first metal element together, to form said at least one cladding assembly (see para. [0029]), and wherein the cladding assembly and the base element are then joined by welding (see Abstract and para. [0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a cladding assembly comprising a composite of metal layers, such as one as taught by Roth, for the invention disclosed by Brolin and Livshiz. One would be motivated to use a cladding assembly in order to bond many types of metallic layers or components with each other.

	Regarding Claim 13, Brolin in view of Livshiz disclose during step (g), additionally percussively engaging the second outer side at a plurality of points at locations thereon spaced apart from each other, to push the second inner side at said locations against the first inner side (see Fig. 9A for example, wherein percussive force is applied on the outer side of both workpieces to be joined), in order to form a properly tight weld (see Col. 9, lines 55-58 and above rejection of Claim 1). 

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Brolin and Livshiz, as applied to Claim 1 above, in further view of Christian (US 4,688,691), Sato (previously cited, JP 58154488 A, English Machine Translation provided) and Foucher (previously cited, US 20160250727 A1).
Regarding Claims 8-9, Brolin and Livshiz do not disclose wherein the at least one cladding element sheet comprises first and second cladding element sheets attached to the base surface sheet, each said first and second cladding element having an edge, and the edges of the first and second cladding elements located proximal to each other after the first and second cladding elements are attached with the base surface, said edges defining an opening therebetween, each said first and second cladding element comprising a thick region being thicker than the balance of the respective first and second cladding element sheets. Brolin and Livshiz also do not disclose wherein (Claim 9) the thick regions are overlain by an additional cladding element. 
Christian discloses a configuration wherein first and second cladding element sheets are located proximal to each other, are attached to a base element sheet, and comprise edges defining an opening therebetween (see Fig. 4 and Fig. 9, left-side cladding elements 22 and 24 and right-side cladding elements 22 and 24, attached to base surface 20 and comprising opening 28). Christian teaches wherein this configuration occurs when multiple base sheet components are joined together after cladding, and wherein after the base sheets are joined together, an additional cladding element is overlain to cover the opening and the edges of the first and second cladding elements (Col 2, lines 22-34; see Fig. 4 and Fig. 9, cladding strip 40).
Christian does not disclose wherein each said first and second cladding element comprises a thick region extending along the edge thereof respectively, each of the thick regions being thicker than the balance of the respective first and second cladding elements. Christian does not disclose wherein the edges are also further plastically deformed to fill the opening.
Sato teaches wherein cladding material attached to a surface comprises a thick portion of cladding material at an edge portion which is to be welded to another edge (see Fig. 2 and Fig. 3, cladding 3 attached to steel plate 2 with thick edge portions 3a and 3b) in order to provide sound covering of the cladding material after welding (see Abstract). Sato further teaches wherein added thickness at the edge portions which are then welded prevent deterioration in corrosion resistance within the seam (see para. [0015]). 
Foucher also teaches wherein gaps in a work piece may be reinforced with additional filler cladding material (Claim 9) by means of overlaying a cladding element over the gap and plastically deformed to fill the opening (see Fig. 3-5, wherein the cladding element has been overlain on the edge portions of members 15 and 16 and gap 22, and a device 31 plastically deforms cladding element 33 and edge portions of 15 and 16 to fill gap 22). 
Additionally, and as stated above (see Claim 1 rejection), Levshiz teaches wherein the percussive force applied by the pulsed electromagnet causes plastic deformation to create tight weld seals (see Fig. 17 and Fig. 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have comprised the welding configuration, including the cladding element sheets attached to the base element sheets, wherein the cladding element sheets comprised edges defining an opening therebetween, as taught by Christian, for the invention disclosed by Brolin and Levshiz. One would comprise this configuration when joining multiple cladded base surface sheets to each other. One would be motivated to join multiple cladded base surface sheets in order to form a complex cladded structure.
It would have then been obvious to have increased the thickness of the cladding element at the edge portions, as taught by Sato, and further, to have provided (Claim 9) a filler cladding element over the opening and edge portions, as taught by Christian and Foucher, and to have plastically deformed this additional cladding element, as taught by Foucher. One would be motivated to do this in order to cover the seam from joining the base surface sheets together with the proper amount of cladding material, and such that the cladding material was tightly welded to the base surface to provide maximum coverage and protection.
Additionally, it would have bee obvious to use the welding method of Brolin and Levshiz to accomplish the joining of the additional cladding element, including (Claim 9) placing at least one supplemental heating element in a position proximal to the thick regions of the first and second cladding element sheets, energizing the supplemental heating element to heat the thick regions of the first and second cladding element sheets and the additional cladding element to a hot working temperature in a non-oxidizing atmosphere, and with at least one forming device, plastically deforming the thick regions and/or additional cladding element to fill the opening (see steps outlined in rejection of Claim 1 wherein heating coil is inserted between surfaces to be joined, and the electromagnetic pulse is applied to plastically deform and weld the surfaces – electromagnetic pulse reads on the forming device). One of ordinary skill in the art would appreciate that this method would plastically deform the thick regions and the additional cladding element to fill the opening.
Further, it would have been obvious to have used a supplemental heating element for the additional cladding element in addition to those used to join the cladding sheet with the base sheet. It would be obvious to one of ordinary skill in the art that the heating element needed for the weld overlay would need to be a different size, for example, than that used for the initial bonding of the cladding element sheet and the base element sheet, and would require a supplemental heating coil of different size and shape. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Brolin and Livshiz, as applied to Claim 1 above, in further view of Christian (US 4,688,691) and Foucher (previously cited, US 20160250727 A1).
Regarding Claim 10, Brolin and Livshiz do not disclose wherein the at least one cladding element sheet comprises first and second cladding element sheets, each said first and second cladding element comprising an edge, the edges of the first and second cladding elements located proximal to each other after the first and second cladding elements are attached with the base surface to define a boundary region including an opening therebetween. Further Brolin and Livshiz do not disclose an additional cladding element spaced apart from the first and second cladding elements proximal to the edges thereof to define an additional element gap between said at least one additional cladding element and the first and second cladding elements. 
Christian discloses a configuration wherein first and second cladding element sheets are located proximal to each other, are attached to a base element sheet, and comprise edges defining an opening therebetween (see Fig. 4 and Fig. 9, left-side cladding elements 22 and 24 and right-side cladding elements 22 and 24, attached to base surface 20 and comprising opening 28). Christian teaches wherein this configuration occurs when multiple base sheet components are joined together after cladding, and wherein after the base sheets are joined together, an additional cladding element is overlain to cover the opening and the edges of the first and second cladding elements (Col 2, lines 22-34; see Fig. 4 and Fig. 9, cladding strip 40).
Christian does not disclose wherein the edges are also further plastically deformed to fill the opening.
Foucher also teaches wherein gaps in a work piece may be reinforced with additional filler cladding material by means of overlaying a cladding element over the gap and plastically deformed to fill the opening (see Fig. 3-5, wherein the cladding element has been overlain on the edge portions of members 15 and 16 and gap 22, and a device 31 plastically deforms cladding element 33 and edge portions of 15 and 16 to fill gap 22). 
Additionally, and as stated above (see Claim 1 rejection), Brolin in view of Levshiz teach a welding method and one wherein percussive force applied by the pulsed electromagnet causes plastic deformation to create tight weld seals (see Levshiz, Fig. 17 and Fig. 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have comprised the welding configuration, including the cladding element sheets attached to the base element sheets, wherein the cladding element sheets comprised edges defining an opening therebetween, as taught by Christian, for the invention disclosed by Brolin and Levshiz. One would comprise this configuration when joining multiple cladded base surface sheets to each other. One would be motivated to join multiple cladded base surface sheets in order to form a complex cladded structure.
It would have then been obvious to provided a filler cladding element over the opening and edge portions, as taught by Christian and Foucher, and to have plastically deformed this additional cladding element, as taught by Foucher. One would be motivated to do this in order to cover the seam from joining the base surface sheets together with the proper amount of cladding material, and such that the cladding material was tightly welded to the base surface to provide maximum coverage and protection.
Additionally, it would have bee obvious to use the welding method of Brolin and Levshiz to accomplish the joining of the additional cladding element covering the boundary region, including placing at least one heating element in the gap formed by the additional cladding element and the first and second cladding element sheets, energizing the heating element to heat the first and second cladding element sheets and the additional cladding element to a hot working temperature in a non-oxidizing atmosphere, engaging the at least one additional cladding element with the respective portions of the first and second cladding elements at the edges thereof, and with at least one forming device, plastically deforming the thick regions and/or additional cladding element to fill the opening (see steps outlined in rejection of Claim 1 wherein heating coil is inserted between surfaces to be joined, and the electromagnetic pulse is applied to plastically deform and weld the surfaces – electromagnetic pulse reads on the forming device). One of ordinary skill in the art would appreciate that this method would plastically deform the thick regions and the additional cladding element to fill the opening.
Further, it would have been obvious to have, as disclosed by Brolin and Levshiz, that the method permits the at least one additional cladding element and first and second cladding elements to cool to the predetermined temperature for recrystallization of the additional cladding element and first and second cladding element sheets, resulting in the bonding thereof and the at least partial filling of the opening with the at least one additional cladding element. 

Response to Arguments
Applicant’s arguments, filed March 28, 2022, with respect to Claims 1 and 6, and dependent claims thereof, rejected under 35 U.S.C. 103 over Roth in view of Slack and Nakagawa in view of Lingnau, respectively, have been fully considered and are persuasive in view of Applicant’s amendments to the claims requiring that the members to be joined are sheets, and that the percussive forces be applied in multiple locations which are spaced apart from each other.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Brolin in view of Levshiz, and Brolin in view of Levshiz and Roth, respectively, as detailed above.
Applicant’s arguments are deemed moot in view of the new grounds of rejection.
Regarding Claim 9, Applicant argues that Sato does not disclose the claimed welding and would have a heat affected zone in the resulting product. This argument is not found persuasive. 
Brolin and Levshiz disclose the claimed welding (see details above). In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Additionally, the arguments of council regarding the assumption of HAZ’s cannot take place of evidence on the record. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE P SMITH whose telephone number is (303)297-4428. The examiner can normally be reached Monday - Friday 9:00-4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE P. SMITH
Patent Examiner
Art Unit 1735



/CATHERINE P SMITH/Examiner, Art Unit 1735                                                                                                                                                                                                        
/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735